United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2560
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Thomas Charles Goodfellow,              *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 27, 2007
                                Filed: May 7, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Thomas Charles Goodfellow (Goodfellow) pled guilty to bank robbery, in
violation of 18 U.S.C. § 2113(a). Designating him as a career offender, see U.S.S.G.
§ 4B1.1, the district court1 sentenced Goodfellow to 151 months’ imprisonment and
3 years’ supervised release.

      Goodfellow now argues, as he did below, that the enhancement of his sentence
based on previous convictions that were neither charged in the indictment, nor proved

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
to a jury beyond a reasonable doubt, violated the Sixth Amendment. Upon our de
novo review, see United States v. Buckner, 894 F.2d 975, 978 (8th Cir. 1990) (de
novo review of constitutional issues), we find this argument unavailing. See
Almendarez-Torres v. United States, 523 U.S. 224, 246 (1998) (holding sentence-
enhancing previous convictions need not be proved to jury); see, e.g., United States
v. Perry, 437 F.3d 782, 786 (8th Cir. 2006) (rejecting Sixth Amendment challenge to
district court's determination defendant had two previous controlled-substance
offenses); United States v. Torres-Alvarado, 416 F.3d 808, 810 (8th Cir. 2005)
(stating “we are bound by Almendarez-Torres until the Supreme Court explicitly
overrules it”).

      We affirm the judgment of the district court.
                      ______________________________




                                        -2-